DETAILED ACTION
This Office Action is in response to the application 16/716,981 filed on December 17th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 were canceled. Claims 16-35 have been added. Claims 16-35 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/17/2019, 02/27/2020, 04/14/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2018-6093, the signed copy having been filed on December 17th, 2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 16, 25 and 30; claims 16, 25 and 30 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “receiv[ing] a message,” “determin[ing] an indication of an authentication server for authenticating the user to access the network service” and “generat[ing] an authentication request comprising at least the user identifier derived from the data structure to the determined authentication server” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a routing device, a network service).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/determining/generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim 
Regarding claims 17-24, 26-29 and 31-35; claims 17-24, 26-29 and 31-35 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spencer, U.S. Pub. Number 2019/0253409.
Regarding claim 16; Spencer discloses a method comprising:
(par. 0046; receive a request from the client device for access to the first communications network and, on condition that the client identity data item remains stored in the further data store, to authenticate the client device by performing authentication communications with the first authentication server apparatus asynchronously with respect to authentication communications with the client device.),
determining, from the data structure, an indication of an authentication server for authenticating the user to access the network service (par. 0048; performing authentication communications according to an AAA (Authentication, Authorisation and Accounting) protocol or a RADIUS protocol (Remote Authentication Dial In User Service).), and
generating an authentication request comprising at least the user identifier derived from the data structure to the determined authentication server (par. 0049; transmitting Access Request communication to the first authentication server apparatus and receiving an Access Accept communication from the first authentication server; the authentication communication with the first authentication server apparatus include transmitting an Accounting Start communication to the first authentication server apparatus and receiving an Accounting Response communication from the first authentication server; the authentication communications with the client device includes receiving Access Request communication from the client device and transmitting an Access Accept communication to the client device.).
Regarding claims 17-24
Regarding claims 25-29; Claims 25-29 are directed to routing device which have similar scopes as claims 16-24. Therefore, claims 25-29 remain un-patentable for the same reasons.
Regarding claims 30-35; Claims 30-35 are directed to non-transitory computer-readable medium which have similar scopes as claims 16-24. Therefore, claims 30-35 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 



/KHOI V LE/
Primary Examiner, Art Unit 2436